Exhibit 10.2

 

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE SHARE UNIT AWARD

 

 

You have been awarded Performance Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                 Your name: 
[___________________________________________________________________________]

 

·                 Total number of Performance Share Units awarded (representing
the maximum number of Performance Share Units which may vest hereunder): 
[____________________________________________________]

 

·                 Target number of Performance Share Units awarded: 
[__________________________________________]

 

·                 Date of Grant: 
[_________________________________________________________________________]

 

·                 Grant ID: 
[____________________________________________________________________________]

 

·                 Your Award of Performance Share Units is governed by the terms
and conditions set forth in:

 

·                 this Notice of Performance Share Unit Award;

 

·                 the Performance Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”);

 

·                 the Schedule for Vesting attached hereto as Exhibit A-1; and

 

·                 the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                 Your Award of Performance Share Units has been made in
connection with your Employment Agreement, and is also governed by any
applicable terms and conditions set forth in such agreement.

 

·                 Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Performance Share Units awarded to you shall vest in accordance
with the schedule set forth on Exhibit A-1 hereto.

 

·                 Please sign and return to the Company this Notice of
Performance Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                 Please return the signed Notice of Performance Share Unit
Award to the Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

·                 By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of
Performance Share Unit Award and the Award Terms.

 

You should retain the enclosed duplicate copy of this Notice of Performance
Share Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Brian Stolz

 

 

Chief People Officer

 

 

 

 

 

Date:

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

Robert A. Kotick

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AWARD TERMS

 

 

1.         Definitions.

 

(a)        For purposes of these Award Terms, the following terms shall have the
meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” shall have the meaning given to such term in the Employment Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Employment Agreement” means that certain Employment Agreement between Grantee
and the Company dated as of October 1, 2016.

 

“Employment Violation” means any material breach by Grantee of the Employment
Agreement (with any breach of the post-termination obligations contained therein
deemed to be material for purposes of this definition).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

--------------------------------------------------------------------------------


 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Performance Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Performance Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Performance
Share Units or delivery or transfer of Vested Shares during the Look-back Period
with respect to such Employment Violation, which gain shall be calculated as the
sum of:

 

(i)         if Grantee has received Vested Shares during such Look-back Period
and sold any such Vested Shares, an amount equal to the sum of the sales price
for all such Vested Shares; plus

 

(ii)        if Grantee has received Vested Shares during such Look-back Period
and not sold all such Vested Shares, an amount equal to the product of (A) the
greatest of the following: (1) the Market Value per Share of Common Shares on
the date such Vested Shares were issued or transferred to Grantee, (2) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on NASDAQ for the 30 trading day period ending on the trading day
immediately preceding the date of the Company’s written notice of its exercise
of its rights under Section 13 hereof, or (3) the arithmetic average of the per
share closing sales prices of Common Shares as reported on NASDAQ for the 30
trading day period ending on the trading day immediately preceding the date of
computation, times (B) the number of such Vested Shares which were not sold.

 

“Resignation” shall have the meaning given to such term in the Employment
Agreement.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

A-2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Vested Shares” means the Common Shares to which the holder of the Performance
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to
Grantee.

 

(b)        Any capitalized term used but not otherwise defined herein shall have
the meaning ascribed to such term in the Plan.

 

2.         Vesting.  Except as otherwise set forth in these Award Terms or
Section 12 of the Employment Agreement (“Shareholder Value Creation Incentive”),
the Performance Share Units shall vest in accordance with the “Schedule for
Vesting” set forth on the Grant Notice.  Each Performance Share Unit, upon
vesting thereof, shall entitle the holder thereof to receive one Common Share
(subject to adjustment pursuant to Section 10 hereof).

 

3.         Termination of Employment.

 

(a)        Cause.  In the event that Grantee’s employment is terminated by any
entity in the Company Group for Cause, as of the date of such termination of
employment all Performance Share Units shall cease to vest and any outstanding
Performance Share Units and Vested Shares that have yet to settle pursuant to
Section 8 hereof shall immediately be forfeited to the Company without payment
of consideration by the Company.

 

(b)        Resignation.  Unless the Committee determines otherwise, in the event
that Grantee’s employment is terminated upon his Resignation, as of the date of
such termination of employment all Performance Share Units shall cease to vest
and, with the exception of any Vested Shares that have yet to settle pursuant to
Section 8 hereof, shall immediately be forfeited to the Company without payment
of consideration by the Company.

 

(c)        Other.  In the event that Grantee’s employment is terminated for any
reason, the terms of the Employment Agreement shall govern the impact on the
Performance Share Units.

 

4.         Tax Withholding.

 

(a)        Regardless of any action the Company or the Employer takes with
respect to any Withholding Taxes related to Grantee’s participation in the Plan
and legally applicable to Grantee, Grantee acknowledges that the ultimate
liability for all Withholding Taxes is and remains Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  Grantee
further acknowledges that the Company and/or the Employer (A) make no
representations or undertakings regarding the treatment of any Withholding Taxes
in connection with any aspect of the Performance Share Units, including, without
limitation, the grant, vesting or payment of the Award, the subsequent sale of
Vested Shares acquired, and the receipt of any dividends; and (B) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Performance Share Units to reduce or eliminate Grantee’s liability for
Withholding Taxes or achieve any particular tax result.  Further, if Grantee is
subject to tax in more than one jurisdiction, Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Withholding Taxes in more than one jurisdiction.  The
Company shall have no obligation to deliver any Vested Shares unless and until
all Withholding Taxes contemplated by this Section 4 have been satisfied.

 

A-3

--------------------------------------------------------------------------------


 

(b)        The Company shall determine the method or methods Grantee may use to
satisfy any Withholding Taxes resulting from the vesting of any Performance
Share Units, the issuance or transfer of any Vested Shares or otherwise in
connection with the Award at the time such Withholding Taxes become due, which
may include any of the following:  (i) by delivery to the Company of a bank
check or certified check or wire transfer of immediately available funds;
(ii) through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Vested Shares otherwise
then deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the amount of such
Withholding Taxes); (iii) arranging for the sale, on Grantee’s behalf, of Vested
Shares otherwise then deliverable to Grantee (valued in the same manner used in
computing the amount of such Withholding Taxes); or (iv) by any combination of
(i), (ii) or (iii) above.  Further, any entity in the Company Group shall have
the right to require Grantee to satisfy any Withholding Taxes contemplated by
this Section 4 by any of the aforementioned methods or by withholding from
Grantee’s wages or other cash compensation.

 

(c)        The Company Group may withhold or account for Withholding Taxes
contemplated by this Section 4 by reference to applicable withholding rates,
including minimum or maximum applicable statutory rates, and if the Company
Group withholds more than the amount necessary to satisfy the liability, Grantee
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent Shares.  If the obligation for Withholding Taxes
is satisfied by withholding in Shares, for tax purposes, Grantee will be deemed
to have been issued the full number of Vested Shares underlying the Performance
Share Units, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Withholding Taxes.  No fractional Shares will be
withheld or issued pursuant to the settlement of the Performance Share Units and
the Withholding Taxes thereunder.

 

5.         Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

6.         Reservation of Shares.  The Company shall at all times reserve for
issuance or delivery upon vesting of the Performance Share Units such number of
Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

7.         Dividend Equivalents. The holder of the Performance Share Units shall
not be entitled to receive any payment, payment-in-kind or any equivalent with
regard to any cash or other dividends that are declared and paid on Common
Shares.

 

8.         Receipt and Delivery.  As soon as administratively practicable (and,
in any event, within 30 days) after any Performance Share Units vest, the
Company shall (a) effect the issuance or transfer of the resulting Vested
Shares, (b) cause the issuance or transfer of such Vested Shares to be evidenced
on the books and records of the Company, and (c) cause such Vested Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Vested Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Vested Shares are subject to a legend as set forth in
Section 16 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto.

 

A-4

--------------------------------------------------------------------------------


 

9.         Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of
Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 10 hereof) affecting any entity
in the Company Group or any of the Company’s other affiliates or the financial
statements of any entity in the Company Group or any of the Company’s other
affiliates, (ii) in response to changes in applicable laws, regulations or
accounting principles and interpretations thereof, or (iii) to prevent the Award
from becoming subject to any adverse consequences under Section 409A.

 

10.       Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that otherwise would result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash), if any, as it
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Award.

 

A-5

--------------------------------------------------------------------------------


 

11.       Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue or transfer any
Performance Share Units or Vested Shares, and no Performance Share Units or
Vested Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with all Exercise Rules and Regulations.  The Company is under no
obligation to register, qualify or list, or maintain the registration,
qualification or listing of, Performance Share Units or Vested Shares with the
SEC, any state securities commission or any securities exchange, securities
association, market system or quotation system to effect such compliance. 
Grantee shall make such representations and furnish such information as may be
appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act
relating to Performance Share Units or Vested Shares, to issue or transfer
Performance Share Units or Vested Shares in compliance with the provisions of
that or any comparable federal securities law and all applicable state
securities laws.  The Company shall have the right, but not the obligation, to
register the issuance or transfer of Performance Share Units or Vested Shares or
resale of Performance Share Units or Vested Shares under the Securities Act or
any comparable federal securities law or applicable state securities law.

 

12.       Transferability.  Subject to the terms of the Plan and only with the
Company’s consent, Grantee may transfer Performance Share Units for estate
planning purposes or pursuant to a domestic relations order; provided, however,
that any transferee shall be bound by all of the terms and conditions of the
Plan, the Grant Notice and these Award Terms and shall execute an agreement in
form and substance satisfactory to the Company in connection with such transfer;
and provided, further that Grantee will remain bound by the terms and conditions
of the Plan, the Grant Notice and these Award Terms.  Except as otherwise
permitted under the Plan or this Section 12, the Performance Share Units shall
not be transferable by Grantee other than by will or the laws of descent and
distribution.

 

13.       Employment Violation.  In the event of an Employment Violation, the
Company shall have the right to require (a) the forfeiture by Grantee to the
Company of any outstanding Performance Share Units or Vested Shares which have
yet to settle pursuant to Section 8 hereof and (b) payment by Grantee to the
Company of the Recapture Amount with respect to such Employment Violation;
provided, however, that, in lieu of payment by Grantee to the Company of the
Recapture Amount, Grantee, in his or her discretion, may tender to the Company
the Vested Shares acquired during the Look-back Period with respect to such
Employment Violation (without any consideration from the Company in exchange
therefor).  Any such forfeiture of Performance Share Units and payment of the
Recapture Amount, as the case may be, shall be in addition to, and not in lieu
of, any other right or remedy available to the Company arising out of or in
connection with such Employment Violation, including, without limitation, the
right to terminate Grantee’s employment if not already terminated and to seek
injunctive relief and additional monetary damages.

 

14.       Compliance with Applicable Laws and Regulations and Company Policies
and Procedures.

 

(a)        Grantee is responsible for complying with (i) any federal, state and
local taxation laws applicable to Grantee in connection with the Award and
(ii) all Exercise Rules and Regulations.

 

(b)        The Award is subject to the terms and conditions of any policy
requiring or permitting the Company to recover any gains realized by Grantee in
connection with the Award, including, without limitation, the Policy on
Recoupment of Performance-Based Compensation Related to Certain Financial
Restatements.

 

A-6

--------------------------------------------------------------------------------


 

15.       Section 409A.

 

(a)        Payments contemplated with respect to the Award are intended to
comply with Section 409A, and all provisions of the Plan, the Grant Notice and
these Award Terms shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A. 
Notwithstanding the foregoing, (i) nothing in the Plan, the Grant Notice and
these Award Terms shall guarantee that the Award is not subject to taxes or
penalties under Section 409A and (ii) if any provision of the Plan, the Grant
Notice or these Award Terms would, in the reasonable, good faith judgment of the
Company, result or likely result in the imposition on Grantee or any other
person of taxes, interest or penalties under Section 409A, the Committee may, in
its sole discretion, modify the terms of the Plan, the Grant Notice or these
Award Terms, without the consent of Grantee, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such taxes, interest or penalties; provided, however, that
this Section 15 does not create an obligation on the part of the Committee or
the Company to make any such modification, and in no event shall the Company be
liable for the payment of or gross up in connection with any taxes, interest or
penalties owed by Grantee pursuant to Section 409A.

 

(b)        Neither Grantee nor any of Grantee’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable with respect to the Award to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit with
respect to the Award may not be reduced by, or offset against, any amount owing
by Grantee to the Company.

 

(c)        Notwithstanding anything to the contrary contained herein, if (i) the
Committee determines in good faith that the Performance Share Units do not
qualify for the “short-term deferral exception” under Section 409A, (ii) Grantee
is a “specified employee” (as defined in Section 409A) and (iii) a delay in the
issuance or transfer of Vested Shares to Grantee or his or her estate or
beneficiaries hereunder by reason of Grantee’s “separation from service” (as
defined in Section 409A) with any entity in the Company Group is required to
avoid tax penalties under Section 409A but is not already provided for by this
Award, the Company shall cause the issuance or transfer of such Vested Shares to
Grantee or Grantee’s estate or beneficiary upon the earlier of (A) the date that
is the first business day following the date that is six months after the date
of Grantee’s separation from service or (B) Grantee’s death.

 

A-7

--------------------------------------------------------------------------------


 

16.       Legend.  The Company may, if determined by it based on the advice of
counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

17.       No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of any entity in the Company Group or derogate
from any right of any entity in the Company Group to retire, request the
resignation of, or discharge Grantee at any time, with or without Cause.

 

18.       No Rights as Stockholder.  No holder of Performance Share Units shall,
by virtue of the Grant Notice or these Award Terms, be entitled to any right of
a stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth in the Plan, the Grant Notice or these
Award Terms.

 

19.       Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

20.       Venue and Governing Law.

 

(a)        For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the grant of the
Performance Share Units or these Award Terms, the parties submit and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California, and no other courts, regardless of where the grant of the
Performance Share Units is made and/or to be performed.

 

(b)        To the extent that federal law does not otherwise control, the
validity, interpretation, performance and enforcement of the Grant Notice and
these Award Terms shall be governed by the laws of the State of Delaware,
without giving effect to principles of conflicts of laws thereof.

 

A-8

--------------------------------------------------------------------------------


 

21.       Successors and Assigns.  The provisions of the Grant Notice and these
Award Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 12 hereof and Grantee’s estate or beneficiaries
as determined by will or the laws of descent and distribution.

 

22.       Notices.

 

(a)        Any notice or other document which Grantee may be required or
permitted to deliver to the Company pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Company, at
its office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn:
Stock Plan Administration, or such other address as the Company by notice to
Grantee may designate in writing from time to time.  Notices shall be effective
upon delivery.

 

(b)        Any notice or other document which the Company may be required or
permitted to deliver to Grantee pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to Grantee at the
address shown on any employment agreement or offer letter between Grantee and
any entity in the Company Group in effect at the time, or such other address as
Grantee by notice to the Company may designate in writing from time to time. 
The Company may also, in its sole discretion, deliver any such document to
Grantee electronically via an e-mail to Grantee at his or her Company-provided
email address or through a notice delivered to such e-mail address that such
document is available on a website established and maintained on behalf of the
Company or a third party designated by the Company, including, without
limitation, the Equity Account Administrator.  Notices shall be effective upon
delivery.

 

23.       Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms and/or the terms of the Plan, the terms of the
Employment Agreement, shall control.

 

24.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Performance Share Units and on any Common Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to
facilitate the administration of the Plan, and to require Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

25.       Waiver.  Grantee acknowledges that a waiver by the Company of a breach
of any provision of these Award Terms shall not operate or be construed as a
waiver of any other provision of these Award Terms, or of any subsequent breach
by Grantee or any other grantee of an equity award from the Company.

 

A-9

--------------------------------------------------------------------------------